149 P.3d 376 (2007)
BELLEVUE JOHN DOES 1-11, Federal Way John Does 1-5 and Jane Does 1-2, and Seattle John Does 1-13 and John Doe, Petitioners,
v.
BELLEVUE SCHOOL DISTRICT # 405, a municipal corporation and a subdivision of the State of Washington, Federal Way School District # 210, a municipal corporation and a subdivision of the State of Washington, and Seattle School District # 1, a municipal corporation and subdivision of the State of Washington, and Seattle Times Company, Respondents.
No. 78603-8.
Supreme Court of Washington.
January 3, 2007.

ORDER
¶ 1 Department I of the Court, composed of Chief Justice Alexander and Justices C. Johnson, Sanders, Chambers and Fairhurst, at its January 3, 2007, Motion Calendar, considered whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 The Petitions for Review are granted, but limited to the following issues: (1) whether allegations of sexual misconduct that remain unsubstantiated are exempt from disclosure under the Public Disclosure Act; (2) whether letters of direction and associated documents are exempt from disclosure; and (3) whether former RCW 42.17.255 (recodified as RCW 42.56.050) is unconstitutional because it defines privacy more restrictively than the constitutional right to privacy.